Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Applicant moved allowable subject matter from claim 2 into claim 1 and from claim 18 into claim 11. Claims 2, 15-18 are cancelled. Claim 21 is new.
The term “U-value” is a term in the art that characterizes thermal transmittance, or the heat loss through a structural element. 
Examiner notes that the equation in claims 1 and 12 is similar, but not the same as equation (26) in the specification. The equation in the specification includes a multiplicative efficiency term (ηfurnace ηDeliervy). Since it is reasonable to consider the furnace and deliver efficiency 1 in some cases, equation 26 then becomes the claimed equation in claims 1 and 12. Therefore the equation in claims 1 and 12 is fully supported by the specification.
Allowable Subject Matter
Claim 1, 3-14, 19-21 are allowed. 
Claims 2, 15-18 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 11, and 21, the closest prior art of record, Ols (U.S. Pub. No. 2014/0222241) in view of Steinberg (US 8090477) (hereinafter Steinberg) further in view of Ruhnke et al. (U.S. Pub. No. 2005/0222715) (hereinafter Ruhnke), teaches the following:11
Regarding claims 1 and 21, Ols teaches 
a non-transitory computer readable storage medium comprising program code(e.g. Computers 120aa-120nm, see paragraph [0056] -[0057]);
a thermometer located inside a building (e.g. Fig. 1A item 116a and “Sensors 116aa-116nm may monitor the state of a room (e.g. the temperature, humidity, presence of individuals, concentrations of CO, CO.sub.2, radioactivity, organic compounds, etc.)” see paragraph [0054]);
a thermometer located outside of the building (e.g. “Outdoor sensor system 560 includes outdoor wall 561, sensor device 562 having temperature sensor 563”, see paragraph [0119]); 
a heating source comprising a heating element (e.g. Fig. 1A item 110 Heater) configured to:
stop operating at the beginning of an unheated period  (e.g. “In an embodiment, controllers 124a-124n may receive temperature and humidity (and/or other sensor) measurements from a sensor 116aa-1116nm.  Controllers 124a-124n may receive temperature, humidity, and/or other schedule settings from thermostat 118aa-118nm and/or computers 120aa-120nm.  Based on the sensor measurements and the settings received, one or more of controllers 124a-124n may determine whether to turn on or turn off at least one or more of fan 106, air conditioner 108, heater 110”, see paragraph [0060], examiner notes the temperature received before a determination to turn off is considered the baseline indoor temperature and turning the heater off is the beginning of an unheated period, see also “A discussion of an embodiment of a sensor that may be used for any combination of sensors 116aa-116nm is discussed in conjunction with FIGS. 5A-5C.  In an embodiment there is at least one sensor in each room and/or user location”, see paragraph [0054] and “FIG. 5C shows a block diagram of an outdoor sensor unit”, see paragraph [0013] which demonstrates that a baseline is also taken for outdoor thermometer); 
resume operating at the end of the unheated period and continue operating for a duration of a heated period (e.g. “In an embodiment, controllers 124a-124n may receive temperature and humidity (and/or other sensor) measurements from a sensor 116aa-1116nm.  Controllers 124a-124n may receive temperature, humidity, and/or other schedule settings from thermostat 118aa-118nm and/or computers 120aa-120nm.  Based on the sensor measurements and the settings received, one or more of controllers 124a-124n may determine whether to turn on or turn off at least one or more of fan 106, air conditioner 108, heater 110”, see paragraph [0060], examiner notes the temperature received before a determination to turn on is considered the starting indoor temperature and turning the heater on is the end of an unheated period):
stop operating at the end of the heated period (e.g. paragraph [0060] describes recording temperatures and turning the heater on or off based on the temperature while paragraph [0225] recites “Re-measuring the current climate and repeating steps 1210-1224 provides a feedback that allows system 100 to adjust its settings according to the actual climate conditions produced. Additionally, re-measuring the current climate and repeating steps 1210-1224 allows climate control system 100 to adjust to changes in user settings (i.e. the stabilization period)”, the final temperature in the stabilization period on the heater being turned off is the final indoor temperature once user settings are achieved, see e.g. Fig 19 and Fig. 20, the stabilization period is described in paragraph [0241]), 
a computer processor interfaced to the storage medium e.g. see Fig. 1 item 120aa Computer which necessarily contains memory and processor and software, see paragraph [0056]-[0057]), wherein the computer processor is configured to execute the program code to perform steps to: 
record into the storage medium (e.g. “Temperature sensor 502 may detect (e.g., measure and record) the temperature”, see paragraph [0112]) a baseline indoor temperature taken by the indoor thermometer and a baseline outdoor temperature taken by the outdoor thermometer prior to the stop of the operation of the at least one heater at the beginning of the unheated period (e.g. “In an embodiment, controllers 124a-124n may receive temperature and humidity (and/or other sensor) measurements from a sensor 116aa-1116nm.  Controllers 124a-124n may receive temperature, humidity, and/or other schedule settings from thermostat 118aa-118nm and/or computers 120aa-120nm.  Based on the sensor measurements and the settings received, one or more of controllers 124a-124n may determine whether to turn on or turn off at least one or more of fan 106, air conditioner 108, heater 110”, see paragraph [0060], examiner notes the temperature received before a determination to turn off is considered the baseline indoor temperature and turning the heater off is the beginning of an unheated period, see also “A discussion of an embodiment of a sensor that may be used for any combination of sensors 116aa-116nm is discussed in conjunction with FIGS. 5A-5C.  In an embodiment there is at least one sensor in each room and/or user location”, see paragraph [0054] and “FIG. 5C shows a block diagram of an outdoor sensor unit”, see paragraph [0013] which demonstrates that a baseline is also taken for outdoor thermometer); 
record into the storage medium (e.g. “Temperature sensor 502 may detect (e.g., measure and record) the temperature”, see paragraph [0112]) a starting indoor temperature taken by the indoor thermometer at the end of the unheated period prior to the resumption of the operation of the at least one heater  (e.g. “In an embodiment, controllers 124a-124n may receive temperature and humidity (and/or other sensor) measurements from a sensor 116aa-1116nm.  Controllers 124a-124n may receive temperature, humidity, and/or other schedule settings from thermostat 118aa-118nm and/or computers 120aa-120nm.  Based on the sensor measurements and the settings received, one or more of controllers 124a-124n may determine whether to turn on or turn off at least one or more of fan 106, air conditioner 108, heater 110”, see paragraph [0060], examiner notes the temperature received before a determination to turn on is considered the starting indoor temperature and turning the heater on is the end of an unheated period); 
record into the storage medium (e.g. “Temperature sensor 502 may detect (e.g., measure and record) the temperature”, see paragraph [0112]) a final indoor temperature from taken by the indoor thermometer after a stabilizing period following the heated period (e.g. paragraph [0060] describes recording temperatures and turning the heater on or off based on the temperature while paragraph [0225] recites “Re-measuring the current climate and repeating steps 1210-1224 provides a feedback that allows system 100 to adjust its settings according to the actual climate conditions produced. Additionally, re-measuring the current climate and repeating steps 1210-1224 allows climate control system 100 to adjust to changes in user settings (i.e. the stabilization period)”, the final temperature in the stabilization period on the heater being turned off is the final indoor temperature once user settings are achieved, see e.g. Fig 19 and Fig. 20, the stabilization period is described in paragraph [0241]); 
estimate an expected final indoor temperature (paragraph [0139] which describes how a desired temperature is an estimated temperature from multiple inputs) at the end of the stabilizing period based on the heating source not having been run for the heated period (e.g. “In an embodiment, sensor readings may continue to be made even if the other equipment is shut off.  In an embodiment, step 1226 may be performed by switching a switch form on to off.  Although step 1226 is illustrated as occurring after step 1224, it may be possible to shut off control system 1200 at any time during method 1200.”, see paragraph [0225]); 
determine the heat gained inside the building over the heating period through operation of the heater using the electricity requirements of the at least one heater (e.g. “Performing an analysis (i.e. determining) of the electrical load (i.e. the load from operation of the heat source during heating period) required to change the temperature (i.e. the heat gained)”, see paragraph [0080]) the baseline indoor temperature, the final indoor temperature, the expected final indoor temperature, and the duration the heated period; and 
estimate overall thermal performance of the building using the heat gained through using the heater, the measured energy (e.g. “An analysis of the heat required (i.e. using heat gained through heating source) verses electrical load (i.e. measured energy) needed to produce that heat and/or a cost benefit analysis may be performed (i.e. overall thermal performance), and based on the analysis, the electrical load may be managed to reduce costs according to the cost of the load at a particular time of day”, see paragraph [0079]);
 the indoor temperatures (e.g. “FIG. 6 shows a diagram of an embodiment of Graphical User Interface (GUI) 600.  GUI 600 includes greeting 602, settings 604, having current temperature 606 (i.e. indoor temperature), current humidity 608, current airflow 610, corrected temperature 612, desired temperature 614,”, see paragraph [0123]) , 
the baseline outdoor temperature (e.g. “As a result, the outdoor climate conditions are used as factors for determining settings and actions to be applied by retrofit control system 102. “, see paragraph [0120]), 
and the estimated final indoor temperature (e.g. “FIG. 6 shows a diagram of an embodiment of Graphical User Interface (GUI) 600.  GUI 600 includes greeting 602, settings 604, having current temperature 606, current humidity 608, current airflow 610, corrected temperature 612, desired temperature 614 (i.e. estimated final indoor temperature),”, see paragraph [0123] and paragraph [0139] which describes how a desired temperature is an estimated temperature from multiple inputs).
Steinberg teaches a portable electric heater (e.g. “a plug-in air conditioner or portable heater “, see claim 1 and column 4 lines 48-55), determine the heat gained inside the building using the electricity requirements of the at least one portable electric heater, the baseline indoor temperature, the final indoor temperature, the expected final indoor temperature, and the duration the heated period (e.g. see Fig. 32 input HVAC duty cycle data (i.e. electricity requirements), input inside temperature data (i.e. baseline indoor temperature) calculated expected inside temperature reading 2112 (i.e. expected final indoor temperature)  “FIG. 11 shows a more detailed flowchart of the process. In step 1532, the server retrieves input parameters used to create a JIT event. These parameters include the maximum time (i.e. duration_ allowed for a JIT event for load control device 108 (MTI); the target time the system is intended to hit the desired temperature (TT); and the desired inside temperature at TT (TempTT) (i.e. expected final indoor temperature). It is useful to set a value for MTI because, for example.” And “Such data may include interior temperature readings, outside temperature for those specific locations, duty cycle data for the associated heaters and air conditioners at those locations, profile data for the structures and heaters and air conditioners in those conditioned spaces and the calculated thermal mass index for those other conditioned space. In step 3212, the server calculates the expected temperature reading at the load control device based upon the input data. In step 3214, the server compares the predicted and actual values (i.e. final indoor temperature)”, see column 29 line 61-column 30 line 3), examiner notes the determinization of the change in temperature is a measure of the heat gained, see also Fig. 14).
Ruhnke teaches a measurement module (i.e. the processor) configured to measure energy consumed in the building (i.e. losses) in a specific period as representative of heat gained inside the building from internal sources of heat (e.g. the difference between the inside temperature T1 and outside temperature T0 is a measure of heat consumed by the building during a specific period, see paragraphs [0015]-[0018] and equation 1);
and an estimation module configured to estimate overall thermal performance of the building (e.g. see equation 1 in paragraph [0015] which shows the calculation of overall thermal efficiency of a building) using the heat gained through using the heating source, the measured energy, the indoor temperatures , the baseline outdoor temperature, and the estimated final indoor temperature (e.g. “The overall efficiency may be calculated using the following equation: 1 OVERALLEFFICIENCY = Q loss t T I - T O .times.  HDD .times.  24 hours 1 day Q in eq 1 [0016] t is time, in hours; [0017] T.sub.1 is the inside temperature (i.e. the indoor temperatures), which may be a design temperature, or actual temperature; [0018] T.sub.O is the outside temperature (i.e. the baseline outdoor temperature), which may be a design temperature, or actual temperature; [0019] HDD is heating degree days for a specified time period; [0020] Q.sub.in is the energy put into the building, in BTUs for the specified 
time period (i.e. the heat gained through using the heating source and the measured energy)”, see paragraphs [0015-[0020])
Although Ols, Steinburg and Ruhnke do not explicitly teach that the specific period is from the the beginning of the unheated period to the end of the stabilizing period, Steinburg shows the measurements for this period in Figure 14. Therefor it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the period taught by Steinburg as the time period for the measurement of Ruhnke for the purpose of reducing energy consumption through accurate energy monitoring.
However, the prior art fails to anticipate or render obvious a system and method for empirical electrical-space- heating-based estimation of overall thermal performance of a building the aid of a digital computer, comprising: determine the heat gained inside the building over the heated period through operation of the portable electric space heater using the electricity requirements of the at least one portable electric space heater, the baseline indoor temperature, the final indoor temperature, the expected final indoor temperature, and the duration the heated period in accordance with:                         
                            
                                
                                    Q
                                
                                
                                    H
                                    e
                                    a
                                    t
                                     
                                    D
                                    e
                                    l
                                    i
                                    v
                                    e
                                    r
                                    e
                                    d
                                    -
                                    F
                                    u
                                    r
                                    n
                                    a
                                    c
                                    e
                                
                            
                            =
                            (
                            
                                
                                    R
                                
                                
                                    F
                                    u
                                    r
                                    n
                                    a
                                    c
                                    e
                                
                            
                            )
                            (
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                            -
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                            )
                            
                                
                                    
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    0
                                                
                                            
                                            -
                                            
                                                
                                                    T
                                                
                                                
                                                    3
                                                
                                                
                                                    N
                                                    o
                                                     
                                                    H
                                                    e
                                                    a
                                                    t
                                                
                                            
                                        
                                        
                                            
                                                
                                                    T
                                                
                                                
                                                    3
                                                
                                            
                                            -
                                            
                                                
                                                    T
                                                
                                                
                                                    3
                                                
                                                
                                                    N
                                                    o
                                                     
                                                    H
                                                    e
                                                    a
                                                    t
                                                
                                            
                                        
                                    
                                
                            
                        
                      where                         
                            
                                
                                    Q
                                
                                
                                    H
                                    e
                                    a
                                    t
                                     
                                    D
                                    e
                                    l
                                    i
                                    v
                                    e
                                    r
                                    e
                                    d
                                    -
                                    F
                                    u
                                    r
                                    n
                                    a
                                    c
                                    e
                                
                            
                        
                     is the heat gained inside the building by the at least one portable electric space heater having operated for the heated period,                         
                            
                                
                                    R
                                
                                
                                    F
                                    u
                                    r
                                    n
                                    a
                                    c
                                    e
                                
                            
                        
                     are the electricity requirements of the portable electric space heater, t1 is the starting time of the heated period, t2 is the ending time of the heated period, To is the baseline indoor temperature, T+ is the final indoor temperature,                         
                            
                                
                                    T
                                
                                
                                    3
                                
                                
                                    N
                                    o
                                     
                                    H
                                    e
                                    a
                                    t
                                
                            
                        
                     is the expected final indoor temperature in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 3-10 also distinguish over the prior art for at least the same reasons as claim 1.
Regarding claim 11, Ols teaches a non-transitory computer readable storage medium comprising program code(e.g. Computers 120aa-120nm, see paragraph [0056] -[0057]);
a thermometer located inside a building (e.g. Fig. 1A item 116a and “Sensors 116aa-116nm may monitor the state of a room (e.g. the temperature, humidity, presence of individuals, concentrations of CO, CO.sub.2, radioactivity, organic compounds, etc.)” see paragraph [0054]);
a thermometer located outside of the building (e.g. “Outdoor sensor system 560 includes outdoor wall 561, sensor device 562 having temperature sensor 563”, see paragraph [0119]); 
a heating source comprising a heating element (e.g. Fig. 1A item 110 Heater) configured to:
stop operating at the beginning of an unheated period  (e.g. “In an embodiment, controllers 124a-124n may receive temperature and humidity (and/or other sensor) measurements from a sensor 116aa-1116nm.  Controllers 124a-124n may receive temperature, humidity, and/or other schedule settings from thermostat 118aa-118nm and/or computers 120aa-120nm.  Based on the sensor measurements and the settings received, one or more of controllers 124a-124n may determine whether to turn on or turn off at least one or more of fan 106, air conditioner 108, heater 110”, see paragraph [0060], examiner notes the temperature received before a determination to turn off is considered the baseline indoor temperature and turning the heater off is the beginning of an unheated period, see also “A discussion of an embodiment of a sensor that may be used for any combination of sensors 116aa-116nm is discussed in conjunction with FIGS. 5A-5C.  In an embodiment there is at least one sensor in each room and/or user location”, see paragraph [0054] and “FIG. 5C shows a block diagram of an outdoor sensor unit”, see paragraph [0013] which demonstrates that a baseline is also taken for outdoor thermometer); 
resume operating at the end of the unheated period and continue operating for a duration of a heated period (e.g. “In an embodiment, controllers 124a-124n may receive temperature and humidity (and/or other sensor) measurements from a sensor 116aa-1116nm.  Controllers 124a-124n may receive temperature, humidity, and/or other schedule settings from thermostat 118aa-118nm and/or computers 120aa-120nm.  Based on the sensor measurements and the settings received, one or more of controllers 124a-124n may determine whether to turn on or turn off at least one or more of fan 106, air conditioner 108, heater 110”, see paragraph [0060], examiner notes the temperature received before a determination to turn on is considered the starting indoor temperature and turning the heater on is the end of an unheated period):
stop operating at the end of the heated period (e.g. paragraph [0060] describes recording temperatures and turning the heater on or off based on the temperature while paragraph [0225] recites “Re-measuring the current climate and repeating steps 1210-1224 provides a feedback that allows system 100 to adjust its settings according to the actual climate conditions produced. Additionally, re-measuring the current climate and repeating steps 1210-1224 allows climate control system 100 to adjust to changes in user settings (i.e. the stabilization period)”, the final temperature in the stabilization period on the heater being turned off is the final indoor temperature once user settings are achieved, see e.g. Fig 19 and Fig. 20, the stabilization period is described in paragraph [0241]), 
a computer processor interfaced to the storage medium e.g. see Fig. 1 item 120aa Computer which necessarily contains memory and processor and software, see paragraph [0056]-[0057]), wherein the computer processor is configured to execute the program code to perform steps to: 
record into the storage medium (e.g. “Temperature sensor 502 may detect (e.g., measure and record) the temperature”, see paragraph [0112]) a baseline indoor temperature taken by the indoor thermometer and a baseline outdoor temperature taken by the outdoor thermometer prior to the stop of the operation of the at least one heater at the beginning of the unheated period (e.g. “In an embodiment, controllers 124a-124n may receive temperature and humidity (and/or other sensor) measurements from a sensor 116aa-1116nm.  Controllers 124a-124n may receive temperature, humidity, and/or other schedule settings from thermostat 118aa-118nm and/or computers 120aa-120nm.  Based on the sensor measurements and the settings received, one or more of controllers 124a-124n may determine whether to turn on or turn off at least one or more of fan 106, air conditioner 108, heater 110”, see paragraph [0060], examiner notes the temperature received before a determination to turn off is considered the baseline indoor temperature and turning the heater off is the beginning of an unheated period, see also “A discussion of an embodiment of a sensor that may be used for any combination of sensors 116aa-116nm is discussed in conjunction with FIGS. 5A-5C.  In an embodiment there is at least one sensor in each room and/or user location”, see paragraph [0054] and “FIG. 5C shows a block diagram of an outdoor sensor unit”, see paragraph [0013] which demonstrates that a baseline is also taken for outdoor thermometer); 
record into the storage medium (e.g. “Temperature sensor 502 may detect (e.g., measure and record) the temperature”, see paragraph [0112]) a starting indoor temperature taken by the indoor thermometer at the end of the unheated period prior to the resumption of the operation of the at least one heater  (e.g. “In an embodiment, controllers 124a-124n may receive temperature and humidity (and/or other sensor) measurements from a sensor 116aa-1116nm.  Controllers 124a-124n may receive temperature, humidity, and/or other schedule settings from thermostat 118aa-118nm and/or computers 120aa-120nm.  Based on the sensor measurements and the settings received, one or more of controllers 124a-124n may determine whether to turn on or turn off at least one or more of fan 106, air conditioner 108, heater 110”, see paragraph [0060], examiner notes the temperature received before a determination to turn on is considered the starting indoor temperature and turning the heater on is the end of an unheated period); 
record into the storage medium (e.g. “Temperature sensor 502 may detect (e.g., measure and record) the temperature”, see paragraph [0112]) a final indoor temperature from taken by the indoor thermometer after a stabilizing period following the heated period (e.g. paragraph [0060] describes recording temperatures and turning the heater on or off based on the temperature while paragraph [0225] recites “Re-measuring the current climate and repeating steps 1210-1224 provides a feedback that allows system 100 to adjust its settings according to the actual climate conditions produced. Additionally, re-measuring the current climate and repeating steps 1210-1224 allows climate control system 100 to adjust to changes in user settings (i.e. the stabilization period)”, the final temperature in the stabilization period on the heater being turned off is the final indoor temperature once user settings are achieved, see e.g. Fig 19 and Fig. 20, the stabilization period is described in paragraph [0241]); 
estimate an expected final indoor temperature (paragraph [0139] which describes how a desired temperature is an estimated temperature from multiple inputs) at the end of the stabilizing period based on the heating source not having been run for the heated period (e.g. “In an embodiment, sensor readings may continue to be made even if the other equipment is shut off.  In an embodiment, step 1226 may be performed by switching a switch form on to off.  Although step 1226 is illustrated as occurring after step 1224, it may be possible to shut off control system 1200 at any time during method 1200.”, see paragraph [0225]); 
determine the heat gained inside the building over the heating period through operation of the heater using the electricity requirements of the at least one heater (e.g. “Performing an analysis (i.e. determining) of the electrical load (i.e. the load from operation of the heat source during heating period) required to change the temperature (i.e. the heat gained)”, see paragraph [0080]) the baseline indoor temperature, the final indoor temperature, the expected final indoor temperature, and the duration the heated period; and 
estimate overall thermal performance of the building using the heat gained through using the heater, the measured energy (e.g. “An analysis of the heat required (i.e. using heat gained through heating source) verses electrical load (i.e. measured energy) needed to produce that heat and/or a cost benefit analysis may be performed (i.e. overall thermal performance), and based on the analysis, the electrical load may be managed to reduce costs according to the cost of the load at a particular time of day”, see paragraph [0079]);
 the indoor temperatures (e.g. “FIG. 6 shows a diagram of an embodiment of Graphical User Interface (GUI) 600.  GUI 600 includes greeting 602, settings 604, having current temperature 606 (i.e. indoor temperature), current humidity 608, current airflow 610, corrected temperature 612, desired temperature 614,”, see paragraph [0123]) , 
the baseline outdoor temperature (e.g. “As a result, the outdoor climate conditions are used as factors for determining settings and actions to be applied by retrofit control system 102. “, see paragraph [0120]), 
and the estimated final indoor temperature (e.g. “FIG. 6 shows a diagram of an embodiment of Graphical User Interface (GUI) 600.  GUI 600 includes greeting 602, settings 604, having current temperature 606, current humidity 608, current airflow 610, corrected temperature 612, desired temperature 614 (i.e. estimated final indoor temperature),”, see paragraph [0123] and paragraph [0139] which describes how a desired temperature is an estimated temperature from multiple inputs).
Steinberg teaches a portable electric heater (e.g. “a plug-in air conditioner or portable heater “, see claim 1 and column 4 lines 48-55), determine the heat gained inside the building using the electricity requirements of the at least one portable electric heater, the baseline indoor temperature, the final indoor temperature, the expected final indoor temperature, and the duration the heated period (e.g. see Fig. 32 input HVAC duty cycle data (i.e. electricity requirements), input inside temperature data (i.e. baseline indoor temperature) calculated expected inside temperature reading 2112 (i.e. expected final indoor temperature)  “FIG. 11 shows a more detailed flowchart of the process. In step 1532, the server retrieves input parameters used to create a JIT event. These parameters include the maximum time (i.e. duration_ allowed for a JIT event for load control device 108 (MTI); the target time the system is intended to hit the desired temperature (TT); and the desired inside temperature at TT (TempTT) (i.e. expected final indoor temperature). It is useful to set a value for MTI because, for example.” And “Such data may include interior temperature readings, outside temperature for those specific locations, duty cycle data for the associated heaters and air conditioners at those locations, profile data for the structures and heaters and air conditioners in those conditioned spaces and the calculated thermal mass index for those other conditioned space. In step 3212, the server calculates the expected temperature reading at the load control device based upon the input data. In step 3214, the server compares the predicted and actual values (i.e. final indoor temperature)”, see column 29 line 61-column 30 line 3), examiner notes the determinization of the change in temperature is a measure of the heat gained, see also Fig. 14).
Ruhnke teaches a measurement module (i.e. the processor) configured to measure energy consumed in the building (i.e. losses) in a specific period as representative of heat gained inside the building from internal sources of heat (e.g. the difference between the inside temperature T1 and outside temperature T0 is a measure of heat consumed by the building during a specific period, see paragraphs [0015]-[0018] and equation 1);
and an estimation module configured to estimate overall thermal performance of the building (e.g. see equation 1 in paragraph [0015] which shows the calculation of overall thermal efficiency of a building) using the heat gained through using the heating source, the measured energy, the indoor temperatures , the baseline outdoor temperature, and the estimated final indoor temperature (e.g. “The overall efficiency may be calculated using the following equation: 1 OVERALLEFFICIENCY = Q loss t T I - T O .times.  HDD .times.  24 hours 1 day Q in eq 1 [0016] t is time, in hours; [0017] T.sub.1 is the inside temperature (i.e. the indoor temperatures), which may be a design temperature, or actual temperature; [0018] T.sub.O is the outside temperature (i.e. the baseline outdoor temperature), which may be a design temperature, or actual temperature; [0019] HDD is heating degree days for a specified time period; [0020] Q.sub.in is the energy put into the building, in BTUs for the specified 
time period (i.e. the heat gained through using the heating source and the measured energy)”, see paragraphs [0015-[0020])
Although Ols, Steinburg and Ruhnke do not explicitly teach that the specific period is from the the beginning of the unheated period to the end of the stabilizing period, Steinburg shows the measurements for this period in Figure 14. Therefor it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the period taught by Steinburg as the time period for the measurement of Ruhnke for the purpose of reducing energy consumption through accurate energy monitoring.
However, the prior art fails to anticipate or render obvious a method for empirical electrical-space- heating-based estimation of overall thermal performance of a building the aid of a digital computer, comprising: using with the computer processor the overall thermal performance of the building to analyze one or more potential energy investments into the building, 49 wherein at least one of the energy investments is performed based on the analysis, wherein the potential energy investments affect only a portion of the building's envelope by changing that portion's conduction; evaluating with the computer processor a change to the overall thermal performance of the building if the potential energy investments are performed, wherein the changed overall thermal performance is evaluated in accordance with the equation:                        
                             
                            
                                
                                    
                                        
                                            U
                                            A
                                        
                                        ^
                                    
                                
                                
                                    T
                                    o
                                    t
                                    a
                                    l
                                
                            
                            =
                            
                                
                                    U
                                    A
                                
                                
                                    T
                                    o
                                    t
                                    a
                                    l
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        M
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    U
                                                
                                                
                                                    j
                                                
                                            
                                            -
                                            
                                                
                                                    
                                                        
                                                            U
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    j
                                                
                                            
                                        
                                    
                                    
                                        
                                            A
                                        
                                        
                                            j
                                        
                                    
                                
                            
                        
                      4where the                         
                            
                                
                                    
                                        
                                            U
                                            A
                                        
                                        ^
                                    
                                
                                
                                    T
                                    o
                                    t
                                    a
                                    l
                                
                            
                        
                     is the changed overall thermal performance,                         
                            
                                
                                    U
                                    A
                                
                                
                                    T
                                    o
                                    t
                                    a
                                    l
                                
                            
                        
                     is 5the overall thermal performance, M is a number of the energy investments being 6performed on the envelope,                         
                            
                                
                                    U
                                
                                
                                    j
                                
                            
                        
                     and                         
                            
                                
                                    
                                        
                                            U
                                        
                                        ^
                                    
                                
                                
                                    j
                                
                            
                        
                     respectively represent existing and 7proposed U-values of surface j comprised in the envelope, and Aj represents 8the surface area of surface j  in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Dependent claims 12-14, 19-20 also distinguish over the prior art for at least the same reasons as claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862